DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A and C (Figs. 3-9 and Fig.8, respectively) in the reply filed on 24 December, 2021 is acknowledged. All present claims read on the elected species. No claims are withdrawn, claims 1-20 are examined.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: observation mode switcher in claims 4 and 11, light source control component in claims 4 and 11, image color correction section in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Saito et al. (JP2012-50601A). 
In regards to Claim 1, Saito discloses an endoscope device [Fig.1], comprising: 
a first light source section [61, Fig.2, para.43-44], configured to project illumination light to an object; 
a second light source section [62, Fig.2, para.43, 48], configured to project treatment light to the object; 
an imaging section [21, Fig.2, para.24, 26], configured to capture an image of the object using reflected light from the object; and 

In regards to claim 2, Saito discloses the endoscope device according to claim 1, wherein the second light source section comprises: 
a laser light source [71, Fig.2, para.48-49], configured to project red laser light to the object, wherein the red laser light has a central wavelength ranging from 610nm to 690nm [para.49; within that range].
In regards to claim 3, Saito discloses the endoscope device according to claim 1, wherein the first light source section comprises: 
a white light source [63, Fig.2, para.43-44], configured to project white light to the object, and 
a special light source [63, 65, para.44], configured to project special light to the object, 
wherein, a wavelength of the white light is in a wavelength range of visible light, [para.44] and a wavelength of the special light is in a wavelength range corresponding to an absorption peak of hemoglobin [para.131-132].
In regards to claim 4, Saito discloses the endoscope device according to claim 3, further comprising:
an observation mode switcher [17, Figs.1-2, para.25, 27, 47, 66; this is equivalent to the applicant’s “hardware, software modules executed by a processor, or a combination thereof”, para.149, this being 112 (f) interpretation of the term “observation mode switcher”], and 
a light source control component [41, Fig.2, para.32, 47, 66; note in para.47 the clear typographical error of calling CPU 41 “CPU 31”, where 31 is actually a lens group and prism; see para.27; this is equivalent to the applicant’s “hardware, software modules executed by a processor, or a combination thereof”, para.149, this being 112 (f) interpretation of the term “light source control component”], configured to control the first light source section and the second light source section according to an operation mode selected by a user using the observation mode switcher, 
wherein the operation mode comprises a white light observation mode, a special light observation mode, a white light observation along with photodynamic therapy mode, or a special light observation along with photodynamic therapy mode [para.66, 68; the modes can include or not include the photodynamic therapy; As set forth here. “operation mode comprises” is a markush group, ie. as long as at least one of these modes can be selected by the user using the observation mode switcher, the device satisfies the terms of the claim.].
In regards to claim 6, Saito discloses the endoscope device according to claim 1, further comprising: 
a dimming circuit [42, Fig.2, para.34], configured to determine a brightness value 
In regards to claim 11, Saito discloses the endoscope device according to claim 1, wherein the first light source section comprises a white light source [63, Fig.2, para.43-44] configured to project white light to the object, and a wavelength of the white light is in a wavelength range of visible light, and the endoscope device further comprises:
an observation mode switcher [17, Figs.1-2, para.25, 27, 47, 66; this is equivalent to the applicant’s “hardware, software modules executed by a processor, or a combination thereof”, para.149, this being 112 (f) interpretation of the term “observation mode switcher”], 
a light source control component [41, Fig.2, para.32, 47, 66; note in para.47 the clear typographical error of calling CPU 41 “CPU 31”, where 31 is actually a lens group and prism; see para.27; this is equivalent to the applicant’s “hardware, software modules executed by a processor, or a combination thereof”, para.149, this being 112 (f) interpretation of the term “light source control component”], configured to control the first light source section and the second light source section according to an operation mode selected by a user using the observation mode switcher, 
wherein the operation mode comprises a white light observation mode or a white light observation along with photodynamic therapy mode [para.66, 68; the modes can include or not include the photodynamic therapy; As set forth here. “operation mode comprises” is a markush group, ie. as long as at least one of these modes can be 
a dimming circuit [42, Fig.2, para.34], configured to calculate, in accordance with the selected operation mode [as set forth here, this is broad to the point of not being considerable in impact on the scope of the claim], a brightness value of the image captured by the imaging section, and adjust a light source parameter of the first light source section based on a difference between the calculated brightness value and a predetermined brightness value.
In regards to claim 12, Saito discloses the endoscope device according to claim 11, wherein the first light source section further comprises a special light source [63, 65, para.44] for projecting special light to the object, wherein a wavelength of the special light is in a wavelength range corresponding to an absorption peak of hemoglobin [para.131-132]; and 
the operation mode further comprises a special light observation mode or a special light observation along with photodynamic therapy mode [para.66, 68].
In regards to claim 13, Saito discloses the endoscope device according to claim 12, further comprising an image color correction circuit [42, Fig.2, para.34 or 43, Fig.2, para.35], configured to perform an image conversion process corresponding to the selected operation mode on the image captured by the imaging section [“corresponding to the selected operation mode”, as set forth here, is broad enough as to not meaningfully impact the scope of the claim].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-9 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saito et al. (JP2012-50601A) in view of Daighighian et al. (US PGPUB 2002/0168317).
In regards to claim 7, Saito discloses the endoscope device according to claim 1, further comprising: 
a dedicated optical member [73, Fig.2, para.51], arranged between the second light source section and the object and configured to transmit the treatment light.
However, Saito does not positively disclose wherein the optical member is an optical fiber. 
Daighighian teaches an endoscope device that comprises an optical fiber [“fiber optics”, para.15] arranged between a light source section [“laser light”, para.15] and an object and configured to transmit treatment light [para.15]. Daighighian teaches that this is done for the purpose of treating diseased tissue [para.15]. 
Therefore it would have been obvious to one having ordinary skill in the art to modify the optical member disclosed by Saito to be an optical fiber in accordance with the teachings of Daighighian. This would be done as Daighighian shows it is well known in the art to use optical fiber to deliver treatment light through an endoscope. 
In regards to claim 8, Saito in view of Daighighian teaches the endoscope device according to claim 7, wherein the dedicated optical fiber passes through a surgical instrument passage of the endoscope device [Saito:75, Fig.2, para.51] and 
In regards to claim 9, Saito in view of Daighigian teaches the endoscope device according to claim 7, wherein the second light source section further comprises: a verification light source [71, Fig.2; as set forth here, this could be the same as another claimed light source], configured to generate verification light having a wavelength different from a wavelength of the treatment light [para.49; no light source produces an infinitely narrow band; therefore, this could be any descrete component of the treatment light arbitrarily considered separately] to verify whether the dedicated optical fiber is capable of transmitting light normally [it could be utilized in this fashion].
In regards to claim 16, Saito discloses the endoscope device according to claim 11, further comprising: 
a dedicated optical member [73, Fig.2, para.51], arranged between the second light source section and the object and configured to transmit the treatment light.
However, Saito does not positively disclose wherein the optical member is an optical fiber. 
Daighighian teaches an endoscope device that comprises an optical fiber [“fiber optics”, para.15] arranged between a light source section [“laser light”, para.15] and an object and configured to transmit treatment light [para.15]. Daighighian teaches that this is done for the purpose of treating diseased tissue [para.15]. 
Therefore it would have been obvious to one having ordinary skill in the art to modify the optical member disclosed by Saito to be an optical fiber in accordance with the teachings of Daighighian. This would be done as Daighighian shows it is well known 
In regards to claim 17, Saito in view of Daighighian teaches the endoscope device according to claim 16, wherein the dedicated optical fiber passes through a surgical instrument passage of the endoscope device [Saito: 75, Fig.2] and protrudes from a front end face of an insertion portion of the endoscope device [Saito: Fig.2].
In regards to claim 18, Saito in view of Daighighian teaches the endoscope device according to claim 17, wherein the second light source section further comprises: a verification light source [Saito: 71, Fig.2; as set forth here, this could be the same as another claimed light source], configured to generate verification light having a wavelength different from a wavelength of the treatment light [Saito: para.49; no light source produces an infinitely narrow band; therefore, this could be any descrete component of the treatment light arbitrarily considered separately], configured to generate verification light having a wavelength different from a wavelength of the treatment light to verify whether the dedicated optical fiber is capable of transmitting light normally [it could be utilized in this fashion].
In regards to claim 19, Saito in view of Daighighian teaches the endoscope device according to claim 18, wherein the wavelength of the verification light generated by the verification light source is less than the wavelength of the treatment light [the verification light could be arbitrarily designated in this fashion].
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Saito et al. (JP2012-50601A) in view of Asaida (USPN 5,043,803). 
	In regards to claim 15, Saito discloses the endoscope device according to claim 13. 

or particularly describe the color transformation. 
Saito further discloses wherein the imaging section produces red, blue and green image data [para.28] for the captured image. 
Asaida teaches an imaging device [Fig.4] comprising an imaging section [3, 4, Fig.4] produces red, blue and green color image data [col.5 ll.1-col.6 ll.54], and comprising
an image color correction circuit [11, Fig.4, col.6 ll.55-63] configured to perform an image conversion process wherein color transformation is performed on the image data using a predetermined color transformation matrix to combine the blue and green image data captured by the imaging section according to preset weights to form a new image [chrominance signals I or Q, or luminance signal Y, col.6 ll.55-63]. 
Asaida teaches that this is done for producing image data conforming to particular formats [col.6 ll.60-63]. 
Therefore it would have been obvious to one having ordinary skill in the art to modify the endoscope device disclosed by Saito to have an image color correction circuit in accordance with the teachings of Asaida. This would be done for the purpose . 
Allowable Subject Matter
	Claims 5, 10, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, 
(claims 5 and 14) a means for performing color correction on an image captured by the imaging section, wherein the means (claim 5 only) is “hardware, software modules executed by a processor, or a combination thereof”, [applicant’s para.149, this being 112 (f) interpretation of the term “image color correction section”] (claim 5 only), or (claim 14 only) a circuit (claim 14 only), 
	wherein the color correction is performed using a color correction matrix that is calculated by a least squares algorithm based on a difference between an image of the object captured using white light captured by the light cut filter and an image captured using white light without the filter. (claims 5 and 14). 
	Saito et al. (JP2012-50601A) teaches the above except for the means for performing color correction. 
	Yamamoto (US PGPUB 2012/0160521) teaches an image color correction circuit using a color correction matrix, however does not teach the specifics of the color correction matrix. 
Asaida (USPN 5,043,803) teaches an image color correction circuit using a color correction matrix, however does not teach the above specifics of the color correction matrix. 
	In obvious combination, the above prior art teaches the above, except for the specifics of the color correction matrix. 
	The prior art fails to teach, among other features, (claims 10, 20) wherein the light cut filter has a transmittance equal to or between 0.1% to 1% for the treatment light.  (claims 10, 20)
Saito et al. (JP2012-50601A) teaches a light cut filter with low transmittance of the treatment light [Fig.4, para.64] however does not positively teach the specified range. 
There is no reason or suggestion provided in the prior art to modify the above taught devices to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto (US PGPUB 2012/0160521)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795